Title: To Benjamin Franklin from Dumas, 5 November 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Dear & honoured Sir,
the Hague Nov. 5th. 1779
Yr. Favour of the 29th. is just received, & the packet for the Commodore will be forwarded this very night, as were formerly yr. other Letters for the same, & for Capt. Landais without any Loss of time.
The Commodore is not yet quite ready to sail. They say it will be so in the week to come; & then the day depends from the wind.
I learn from Mr. De Neufville, that Capt. Landais was to set out from Amst. to Paris the 3d. inst. He has received from Mr. Neufville about 35 Louis dors for his Journey.
The English prisonners have made an attempt on the life of Commodore Jones, but were prevented. I know as yet no other particulars of this affair.
Mr. De Neufville complains to me that a Letter he has adressed to Mr. Grand at Paris for Mr. Ross, is not come to the hands of the latter.
Here are joined the Resolution I promised, & the new Memorial of British Don Quichotary. May they herafter have very frequent occasions to make such noise, pray’s heartily, Dear & honoured Sir yr. most respectful, obedient & humble servant
Dumas
Our friend told me some time ago, he had proofs that the Chevalier Gd. was not at all to be trusted, being a friend rather to the English than to the Americans. His Excy. Franklin

 Addressed: His Excellency / B. Franklin, Esqr., Min. Plenip. / for the United States, &c. / Passy./.
Notations in different hands: Dumas. Novr. 5. 1779. / 15600 660 15000
